196 P.3d 136 (2008)
164 Wash.2d 1025
In re the DETENTION OF Harry Vern FOX, Other party.
In re the Detention of Robert M. Jones, Petitioner.
In re the Detention of Anthony Jacka, Other party.
No. 81796-1.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted. It is further ordered that this matter shall be consolidated under Supreme Court No. 81644-1, State of Washington v. David McCuistion.
/s/ Gerry L. Alexander
Chief Justice
*137